DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 7, claim 7 only shows an equation :             
                S
                i
                n
                θ
                =
                
                    
                        C
                        w
                    
                    
                        C
                    
                
            
         without point out what are ϴ , Cw or C, it is indefinite. 
Regarding claim 19, claim 19 only shows an equation :             
                S
                i
                n
                θ
                =
                
                    
                        C
                        w
                    
                    
                        C
                    
                
            
         without point out what are ϴ , Cw or C, it is indefinite. 


Claim Rejections - 35 USC § 102

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7, 9, 11 and 13-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sun et al. (“A Methodological Review of Piezoelectric Based Acoustic Wave Generation and Detection Techniques for Structural Health Monitoring”, published in 2013, see attached publication).
Regarding claim 1, Sun teaches a method for detecting various types of damage in composites comprising: employing at least one adjustable angle beam transducer (Figure.4) to achieve single-mode guided wave excitation (Page 3, right column, second paragraph); generating a shear horizontal (SH0) wave (Page 12, right column, paragraph 4); observing wave propagation and interaction with a test subject; and detecting damage in the test subject (Page 16, left column, paragraph 3).
Regarding claim 2, Sun teaches wherein types of damage detected include wrinkle damage, multilayer delamination, and/or impact damage (Page 16, left column, paragraph 3).
Regarding claim 3, Sun teaches indicating damage in the test subject via an SH0 amplitude drop (Fig. 15).
Regarding claim 4, Sun teaches estimating a size of at least one delamination and impact damage via linear scanning (As shown in Fig.30).

Regarding claim 6, Sun teaches adjusting a tuning angel via an angle-adjustable wedge (As shown in Figs. 3-4).
Regarding claim 7, Sun teaches the tuning angle is calculated via the equation:                         
                            S
                            i
                            n
                            θ
                            =
                            
                                
                                    C
                                    w
                                
                                
                                    C
                                
                            
                        
                     (Page 4, right column, paragraph 2).
Regarding claim 9, Sun teaches obtaining a phase-velocity dispersion curve of the test subject (Fig.1).
Regarding claim 11, Sun teaches a nondestructive inspection method comprising: exciting at least one adjustable angle beam transducer with an excitation signal; achieving single-mode guided wave excitation (Page 3, right column, second paragraph); generating a shear horizontal (SH0) wave (Page 12, right column, paragraph 4); observing wave propagation and interaction with a test subject; and detecting damage in the test subject (Page 16, left column, paragraph 3).
Regarding claim 13, Sun teaches employing at least two adjustable angle beam transducers with one acting as a transmitter and one acting as a receiver (As shown in Figs. 3-4).
Regarding claim 14, Sun teaches detecting a SH0 amplitude drop to estimate a size of damage to a test subject (Fig. 15).
Regarding claim 15, Sun teaches wherein detecting damages comprises detecting matrix cracking, fiber breakage, and/or interlaminar delamination (Figure. 28).

Regarding claim 17, Sun teaches determining a size of impact damage on the test subject via linear scanning (As shown in Fig.30).
Regarding claim 18, Sun teaches adjusting a tuning angel via an angle-adjustable wedge (As shown in Figs. 3-4).
Regarding claim 19, Sun teaches the tuning angle is calculated via the equation:                         
                            S
                            i
                            n
                            θ
                            =
                            
                                
                                    C
                                    w
                                
                                
                                    C
                                
                            
                        
                     (Page 4, right column, paragraph 2).


 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Sun et al. (“A Methodological Review of Piezoelectric Based Acoustic Wave Generation and Detection Techniques for Structural Health Monitoring”, published in 2013, see attached publication) in view of AAPA (Applicant admitted prior art).
Regarding claims 8 and 20, Sun teaches all the features of claims 6 and 18 as outlined above, Sun is silent about the tuning angle is adjusted from 0 to 70 degrees.

It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to adjust the incident angle in Sun’s deivce from 0 to 70 degrees because it would allow user to generate different wave modes.

Claims 10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Sun et al. (“A Methodological Review of Piezoelectric Based Acoustic Wave Generation and Detection Techniques for Structural Health Monitoring”, published in 2013, see attached publication) in view of Campbell (U.S. Publication No. 20160011151).
Regarding claims 10 and 12, Sun teaches all the features of claims 1 and 11 as outlined above, Sun is silent about trapped energy analysis indicating a number of delaminations in the test subject.
Campbell teaches trapped energy analysis indicating a number of delaminations in the test subject (Paragraphs 40 and 46).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to use trapped energy analysis to identify delamination damage because it would detect hidden damage when only single sided access is available as taught by Campbell.

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on (571) 272-2457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.